[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________  ELEVENTH CIRCUIT
                                                               JUNE 12 2007
                                No. 06-16147                 THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                  D.C. Docket No. 05-00200-CR-ORL-19KRS

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

      versus

DENNIS LEE JONES,
                                                        Defendant-Appellant.

                        __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________

                                (June 12, 2007)

Before BLACK, MARCUS and WILSON, Circuit Judges

PER CURIAM:

      Charles L. Handlin, appointed counsel for Dennis Lee Jones in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Jones’s conviction and sentence

are AFFIRMED.




                                         2